ITEMID: 001-115323
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: JENIK  v. AUSTRIA AND OTHER APPLICATIONS
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Elisabeth Steiner;Erik Møse;Julia Laffranque;Linos-Alexandre Sicilianos;Mirjana Lazarova Trajkovska;Peer Lorenzen
TEXT: 1. The applicant Mr Wilhelm Jenik, is an Austrian national who was born in 1955 and lives in Vienna. He is represented by Mr H. Pochieser, a lawyer practising in Vienna. The Austrian Government (“the Government”) are represented by their Agent, Ambassador Helmut Tichy, Head of the International Law Department at the Federal Ministry for European and International Affairs.
2. The facts of the case, as submitted by the parties, may be summarised as follows.
3. The applicant is unemployed and has been receiving welfare benefits for himself and his three children for approximately ten years. Under the Vienna Welfare Act (Wiener Sozialhilfegesetz), he is entitled to monthly payments and, in addition, to certain extra allowances and non-cash benefits as specified by law and upon specific request.
4. On 4 May 2004 the applicant filed a request with the Vienna Municipal Authority, seeking temporary pecuniary assistance (Geldaushilfe) in addition to the benefits already received, without specifying an amount. By an oral decision of the same day the Vienna Municipal Authority granted him 915.85 euros (EUR).
5. On 8 June 2004 the Vienna Municipal Authority, at the applicant’s request, provided him with a written copy of the above oral decision. The applicant, who was not satisfied with the amount granted, appealed on 29 June 2004.
6. On 15 November 2004 the Vienna Regional Government dismissed the applicant’s appeal and lowered the amount to EUR 901.20.
7. On 3 October 2005 the applicant filed a complaint against this decision with the Administrative Court and asked for an oral hearing. He argued that the Vienna Regional Government’s decision had been unlawful, in that the Regional Government had not been competent to take the impugned decision, its decision was not sufficiently reasoned and it had not applied the provisions of the Vienna Social Welfare Act correctly. The authorities should have granted him a rent allowance equivalent to the full amount of rent paid by him, because rents were high in Vienna and they had not objected to the applicant moving to a bigger apartment with his children.
8. On 15 December 2006 the Administrative Court dismissed the applicant’s complaint. It found that the Vienna Regional Government had been competent to take the impugned decision and had decided properly on the applicant’
9. In so far as the applicant had complained that he should have been entitled to full reimbursement of the rent paid by him, the Administrative Court found that, in accordance with the law, a rent allowance was linked to the specific size of an apartment, with a fixed maximum amount for certain sizes. Only in very special circumstances could a higher amount be granted. The applicant had, however, failed throughout the proceedings to give any specific reasons, corroborated by evidence, as to why he should receive a higher rent allowance. The mere indication that rents in Vienna were high was not a sufficient argument within the meaning of the Social Welfare Act. With regard to the applicant’s request for an oral hearing, the Administrative Court found that the present case concerned only questions of law which, in line with the Court’s case-law, did not necessitate a hearing, and accordingly dismissed the request.
10. On 15 June 2004 the applicant filed a request with the Vienna Municipal Authority, seeking an additional allowance from June 2004 onwards, without specifying an amount.
11. On 23 July 2004 the Vienna Municipal Authority granted his request, awarding him EUR 1,422.80. On 29 July 2004 the applicant, who was not satisfied with the amount granted, appealed.
12. On 23 November 2004 the Vienna Regional Government granted the applicant’s appeal and raised the amount to EUR 2,115.30.
13. On 3 October 2005 the applicant filed a complaint with the Administrative Court against this decision and requested an oral hearing. He submitted the same arguments as in his complaint to the Administrative Court concerning his request of 4 May 2004.
14. On 15 December 2006 the Administrative Court dismissed the applicant’s complaint and his request for an oral hearing for the same reasons as in its decision of the same day relating to the applicant’s request of 4 May 2004.
15. On 30 June 1998 the applicant filed a request with the Vienna Municipal Authority seeking an additional allowance from May 1998 onwards, reimbursement of the costs incurred for the repair of his washing machine and the payment of several electricity, gas and rent bills; this was granted by several decisions of the Vienna Municipal Authority, including those of 6 July 1998, 27 August 1998 and 15 December 1998.
16. On 4 July 2001 the Vienna Regional Government rejected the applicant’s request to transfer jurisdiction to the superior authority, on the ground that the Vienna Municipal Authority and the Regional Government itself had already decided on the matter and had granted the requested benefits.
17. On 6 September 2001 the applicant filed a complaint against this decision with the Administrative Court, together with an application alleging a breach of the administrative authorities’ duty to decide; he also requested legal aid and asked the court to hold a public hearing.
18. On 2 May 2002 the Administrative Court ordered the applicant to provide further information about his complaint. The applicant complied on 18 June 2002.
19. On 25 July 2007 the Administrative Court dismissed the applicant’s complaint; this decision was served on his counsel on 21 August 2007. The Administrative Court listed in detail the decisions taken by the Municipal Authority and the Regional Government between 24 April 1998 and 27 August 1998 in response to the numerous requests lodged by the applicant during this period, from which the Regional Government had concluded that the applicant’s request of 30 June 1998 had been decided upon. They had, therefore, taken proper decisions, satisfying all the statutory requirements. In such a situation the applicant could not merely claim that one of his requests had not been decided upon, but had to substantiate his allegations by referring to details. Since he had not done so, the Regional Government had acted correctly in dismissing his request for transfer of jurisdiction. With regard to the applicant’s request for an oral hearing, the Administrative Court found that the present case only concerned questions of law which, in line with the Court’s case-law, did not necessitate the holding of a hearing and therefore dismissed the request.
20. On 8 February 2001 the applicant filed a request for additional allowances for cultural and education matters.
21. On 1 March 2001 the Vienna Municipal Authority dismissed the applicant’s request of 8 February 2001.
22. On 4 May 2001 the Vienna Regional Government dismissed his appeal against this decision.
23. On 20 June 2001 the applicant filed a complaint with the Administrative Court against the Regional Government’s decision and requested legal aid.
24. On 3 August 2007 the Administrative Court remitted the complaint to the applicant in order for procedural defects to be remedied. At the same time it dismissed the request for legal aid, finding that, in view of its caselaw, the complaint had no prospect of success. In view of the refusal of legal aid the applicant did not pursue the proceedings.
25. On 12 December 2000 the applicant filed a request with the Vienna Municipal Authority, seeking an additional allowance, amounting to EUR 2000 for heating and electricity.
26. On 24 January 2001 the Vienna Municipal Authority dismissed his request, and on 20 June 2001 the Vienna Regional Government dismissed his appeal.
27. Having been granted legal aid, the applicant filed a complaint with the Administrative Court against that decision on 17 June 2002.
28. On 27 September 2007 the Administrative Court dismissed the applicant’s complaint.
29. On 1 March 2001 the applicant filed a request for an additional allowance for heating and electricity, amounting to EUR 63.80.
30. On 8 March 2001 the Vienna Municipal Authority dismissed his request, and, on 12 September 2001, the Vienna Regional Government dismissed his appeal.
31. Having been granted legal aid, the applicant filed a complaint against this decision with the Administrative Court on 17 July 2002.
32. On 27 September 2007 the Administrative Court dismissed the applicant’s complaint.
33. On 2 February 2001 the applicant filed a request for an additional allowance for heating and electricity, amounting to EUR 65.40 per month.
34. On 1 March 2001 the Vienna Municipal Authority dismissed his request, and, on 19 September 2001, the Vienna Regional Government dismissed his appeal.
35. On 14 December 2001 the Constitutional Court dismissed the applicant’s request for legal aid, considering that, in view of its case-law, the complaint had no prospect of success.
36. On 7 June 2002, having been granted legal aid, the applicant filed a complaint with the Administrative Court against the Regional Government’s decision.
37. On 27 September 2007 the Administrative Court dismissed the complaint. That decision was served on the applicant’s counsel on 17 October 2007.
38. On 12 June 1997 the applicant filed a request with the Vienna Municipal Authority, seeking an additional allowance for the period from June until July 1997.
39. On 23 May 2001 the Vienna Regional Government granted the applicant’s request of 20 February 2001 to transfer jurisdiction to the superior authority on the ground of the Vienna Municipal Authority’s failure to decide; being competent to decide the matter itself, it dismissed the applicant’s request by a decision of the same day.
40. On 19 June 2002, having been granted legal aid, the applicant filed a complaint with the Administrative Court against this decision and asked the court to hold a public hearing. He argued that the authority had incorrectly applied the law and had not properly reasoned its decision, and that the facts of the case needed to be supplemented, since the calculation of his resources had taken into account alimony payments for his son W. from his former wife which he had not actually received. This point therefore needed to be further developed.
41. On 27 September 2007 the Administrative Court dismissed the applicant’s complaint without having held a hearing. The Administrative Court found that the authority had properly reasoned its decision and had applied correctly the relevant provisions of the Vienna Social Welfare Act. With regard to the applicant’s argument that the authority should not have taken account of alimony payments from his former wife for his son W., the Administrative Court found that, even if it accepted the applicant’s position, namely that he had not received payments to which he had been entitled and that they should not therefore be taken into account when assessing his income, that income was still above the statutory limit (Richtsatz), so that he was not entitled to an additional allowance. Lastly, referring to the Court’s case-law, the Administrative Court found that in the present case it had only to deal with questions of law which could adequately be resolved on the basis of the case file and the parties’ written observations, and therefore dismissed the request for a hearing.
42. On 20 February 2000 the applicant filed a request with the Vienna Municipal Authority, seeking an additional allowance for heating costs from October 1999 onwards.
43. On 8 February 2001 the Vienna Regional Government granted the applicant’s request of 7 September 2000 to transfer jurisdiction to the superior authority on account of the Vienna Municipal Authority’s failure to decide, and at the same time granted an additional allowance amounting to 3,438 Austrian shillings (ATS - EUR 250).
44. On 9 May 2001, having been granted legal aid, the applicant filed a complaint with the Administrative Court against that decision.
On 27 September 2007 the Administrative Court dismissed the applicant’s complaint. That decision was served on the applicant’s counsel on 17 October 2007.
45. On 11 and 23 November 2004 the applicant filed requests for reimbursement of the expenses incurred in the purchase of a Christmas tree (EUR 35) and an Advent wreath (Adventskranz – EUR 7.90).
46. On 15 December 2004 the Vienna Municipal Authority dismissed these requests, finding that as this kind of expense was already covered by the monthly payment received by the applicant, additional grants could not be made.
47. On 17 February 2005 the Vienna Independent Administrative Panel dismissed the applicant’s appeal against this decision, but corrected the first instance’s decision to the effect that the applicant’s requests were rejected. It did not hold a hearing.
48. On 27 September 2005 the Constitutional Court dismissed the applicant’s request for legal aid of 5 October 2005, finding that, in view of its case-law on the matter, the complaint had no prospect of success.
49. On 5 August 2005 the Administrative Court granted the applicant legal aid.
50. On 21 October 2005 the applicant filed a complaint with the Administrative Court; on 15 November 2005 he filed a complaint with the Constitutional Court.
51. On 8 March 2006 the Constitutional Court declined to deal with the complaint, as did the Administrative Court on 2 July 2008.
